DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 10-11, 13, 15-16, 18-19, 21-22, and 25-33 are pending and have been examined in this application. Claims 10-11, 13, 15-16, 18-19 and 21-22 are currently amended. Claims 25-33 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered.

Response to Amendment
Applicant’s amendment filed 8 March 2021 has necessitated new grounds of rejection under 35 U.S.C. 101.

Response to Arguments
Applicant’s arguments, see “Applicant respectfully contends that Cai and Byers, individually or when combined, do not teach or reasonably suggest the subject matter of claim and more particularly, the cited references, individually or when combined, fail to teach or reasonably suggest wherein registering the first remote device comprises adding the first controller identifier to a drone control registration record (DCRR) in the drone and/or after adding the first controller identifier to the DCRR, cause the DCRR to be added to a block chain in remote storage and/or after creating the updated DCRR, cause the updated DCRR to be added to the block chain in remote storage as recited by claim 10.”, filed 8 March 2021, with respect to claims 10 and 18 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 10 and 16-19 have been withdrawn. 

Claim Objections
Claims 10-11, 13, 15-16, 19, and 26-33 are objected to because of the following informalities: The claims contain numerous grammatical errors. The Examiner recommends the following amendments to correct those errors:  

10. 	(Currently Amended) An apparatus comprising:
	one or more processors of a drone to track controllers, wherein the one or more processors are configured to:
		receive a first controller identifier from a first remote device;
in response to receiving the first controller identifier, register the first remote device as a current controller for the drone, wherein registering the first remote device comprises adding the first controller identifier to a drone control registration record (DCRR) in the drone;
after adding the first controller identifier to the DCRR, cause the DCRR to be added to a block chain in remote storage;
after adding the first controller identifier to the DCRR, receive a second controller identifier from a second remote device;

after creating the updated DCRR, cause the updated DCRR to be added to the block chain in remote storage.

11. 	(Currently Amended) The apparatus of claim 10, wherein the one or more processors are further configured to:
	execute in a trusted execution environment (TEE) in the drone, wherein the TEE comprises protected storage;
receive the controller identifiers from the first and second remote devices while executing in the TEE;
create the updated DCRR while executing in the TEE; 
save the DCRR in the protected storage while executing in the TEE;
receive autonomous flight instructions for the drone from the first remote device; and
save at least some of the autonomous flight instructions in the DCRR before causing the DCRR to be added to the block chain in remote storage.

13. 	(Currently Amended) The apparatus of claim 10, wherein the one or more processors are further configured to:
	after receiving autonomous flight instructions at the drone from the first remote device, travel outside of a coverage area of the first remote device; and

wherein, when the autonomous flight instructions prescribe a flight path from the coverage area of the first remote device to the coverage area of the second remote device, the one or more processors are further configured to:
after following the autonomous flight instructions while traveling outside of the coverage area of the first remote device, enter a coverage area of the second remote device; and
receive the second controller identifier from the second remote device after entering the coverage area of the second remote device.

15. 	(Currently Amended) The apparatus of claim 10, wherein, when the second remote device comprises a cellular base station (CBS), the one or more processors are further configured to:
	receive flight instructions from the CBS directing the drone to a recharging base station associated with the CBS;
follow the flight instructions from the CBS directing the drone to the recharging base station; and
use the recharging base station to recharge the drone.

16. 	(Currently Amended) The apparatus of claim 10, wherein the one or more processors are further configured to:
	receive the first controller identifier from a cellular base station (CBS); and


19. 	(Currently Amended) The method of claim 18, further comprising:
saving the DCRR in protected storage in the drone;
establishing a trusted execution environment (TEE) in the drone, wherein the TEE provides security for the protected storage; and
executing a controller registration module in the TEE,
wherein the operations of receiving controller identifiers from the first and second remote devices are performed by the controller registration module while executing in the TEE,
wherein the operation of creating the updated DCRR is performed by the controller registration module while executing in the TEE, and
wherein the controller registration module saves the DCRR in the protected storage in the TEE while executing in the TEE.

26. 	(Currently Amended) The computer-readable medium of claim 25, wherein the operations further comprise:
saving the DCRR in protected storage in the drone;
establishing a trusted execution environment (TEE) in the drone, wherein the TEE provides security for the protected storage; and
executing a controller registration module in the TEE,

wherein the operation of creating the updated DCRR is performed by the controller registration module while executing in the TEE, and
wherein the controller registration module saves the DCRR in the protected storage in the TEE while executing in the TE.

27. 	(Currently Amended) The computer-readable medium of claim 25, wherein the operations further comprise:
at the drone, receiving autonomous flight instructions for the drone from the first remote device; and
saving at least some of the autonomous flight instructions in the DCRR before causing the DCRR to be added to the block chain in remote storage.

28. 	(Currently amended) The computer-readable medium of claim 25, wherein the second device comprises a cellular base station (CBS) and the operations further comprise:


receiving flight instructions from the CBS directing the drone to a recharging base station associated with the CBS;
following the flight instructions from the CBS directing the drone to the recharging base station; and
using the recharging base station to recharge the drone.

29. 	(Currently Amended) A system comprising:
one or more processors of a drone to track controllers; and
a memory coupled with the one or more processors,
wherein the one or more processors are configured to:
receive a first controller identifier from a first remote device;
in response to receiving the first controller identifier, register the first remote device as a current controller for the drone, wherein registering the first remote device comprises adding the first controller identifier to a drone control registration record (DCRR) in the drone;
after adding the first controller identifier to the DCRR, cause the DCRR to be added to a block chain in remote storage;
after adding the first controller identifier to the DCRR, receive a second controller identifier from a second remote device;
in response to receiving the second controller identifier, register the second remote device as the current controller for the drone, wherein registering the second remote device comprises creating an updated DCRR that identifies the second remote device as the current controller; and
after creating the updated DCRR, cause the updated DCRR to be added to the block chain in remote storage.

30. 	(Currently Amended) The system of claim 29, wherein the one or more processors are further configured to:

receive the controller identifiers from the first and second remote devices while executing in the TEE;
create the updated DCRR while executing in the TEE;
save the DCRR in the protected storage while executing in the TEE;
receive autonomous flight instructions for the drone from the first remote device; and
save at least some of the autonomous flight instructions in the DCRR before causing the DCRR to be added to the block chain in remote storage.

31. 	(Currently Amended) The system of claim 29, wherein the one or more processors are further configured to: 
after receiving autonomous flight instructions at the drone from the first remote device, travel outside of a coverage area of the first remote device; and
follow the autonomous flight instructions while traveling outside of the coverage area of the first remote device,
wherein, when the autonomous flight instructions prescribe a flight path from the coverage area of the first remote device to the coverage area of the second remote device, the one or more processors are further configured to:
after following the autonomous flight instructions while traveling outside of the coverage area of the first remote device, enter a coverage area of the second remote device; and
receive the second controller identifier from the second remote device after entering the coverage area of the second remote device.

32. 	(Currently Amended) The system of claim 29, wherein, when the second remote device comprises a cellular base station (CBS), the one or more processors are further configured to:
receive flight instructions from the CBS directing the drone to a recharging base station associated with the CBS;
follow the flight instructions from the CBS directing the drone to the recharging base station; and
use the recharging base station to recharge the drone.

33. 	(Currently Amended) The system of claim 29, wherein the one or more processors are further configured to:
receive the first controller identifier from a cellular base station (CBS); and
receive the second controller identifier from a satellite, wherein the controller registration module enables the drone to send telemetry data from the drone to the satellite after registering the satellite as the current controller for the drone.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 25 is directed to a “computer-readable medium”.  It is noted that the specification is not limiting in its definition but does not preclude that computer-readable medium may include non-tangible medium. Given the broadest reasonable interpretation, a computer-readable medium includes “signals” and "carrier waves" or other transitory media.  Transitory media are not a statutory type of storage media (In re Nuijten, 84 USPQ2d 1495).
Dependent claims 26-28 fail to correct the deficiencies inherited from the independent claim rejected above.

Allowable Subject Matter
Claims 10-11, 13, 15-16, 18-19, 21-22, and 29-33 are in condition for allowance except for the formal matters addressed in the claim objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662